Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Wiersch on February 1, 2022.
The application has been amended as follows: 
1. Claim 7, line 4, change “-0.44” to –4.42--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed camera optical lens, specifically including, as the distinguishing features in combination with the other limitations, the claimed first through seventh lenses having the specific refractive powers as claimed sequentially from the object side to the image side, and further wherein the camera optical lens consists of the seven lenses and further satisfies the four claimed mathematical conditions. 

	Applicant’s amendment of independent claim 1 has overcome all of the prior art both used and cited in the prior office action. There being no outstanding issues and no applicable prior art, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 2, 2022